In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-04-482 CR

____________________


ANTHONY WILLIAM LOGUE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 411th District Court
San Jacinto County, Texas

Trial Cause No. 8747




MEMORANDUM OPINION (1)
 We have before the Court a motion from the appellant, Anthony William Logue,
to withdraw his notice of appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed
by appellant personally.  No opinion has issued in this appeal.  The motion is granted and
the appeal is therefore dismissed.
	APPEAL DISMISSED.
								PER CURIAM
Opinion Delivered June 15, 2005 
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.